Citation Nr: 1413547	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a cervical spine disability, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a service connection claim for a lumbar spine disability, and, if so, whether service connection is warranted. 

3.  Entitlement to service connection for an acquired psychiatric disorder, including a depressive disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening of the Veteran's claims of entitlement to service connection for a cervical spine and a lumbar spine disability based on the receipt of new and material evidence.  The RO subsequently reopened the claims and denied service connection for both disabilities on the merits in a February 2012 statement of the case (SOC).  

Although the RO reopened these claims, the Board must determine of its own accord whether reopening is warranted before it may address the claims on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

VA's electronic system contains additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for cervical spine and lumbar spine disabilities are reopened.  The merits of the claims, in addition to the claim for service connection for an acquired psychiatric disorder including a depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By an August 2007 rating decision, the RO denied reopening of the Veteran's claims for service connection for a cervical spine and a lumbar spine disability.  The Veteran did not appeal the decision. 

2.  Evidence received since the RO's August 2007 decision relates to an unestablished fact necessary to substantiate the claims of service connection for a cervical spine and a lumbar spine disability, and raises a reasonable possibility of substantiating the underlying claims. 


CONCLUSIONS OF LAW

1. The August 2007 RO decision, which denied the Veteran's claims of service connection for a cervical spine and a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since August 2007 is new and material, and the claims of entitlement to service connection for a cervical spine and a lumbar spine disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Board notes that the Veteran has been provided all required notice, to include pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claims of entitlement to service connection for a cervical spine and a lumbar spine disability.  Because the Veteran's claims are being granted to the extent that they are reopened, any deficiencies with regard to VCAA are harmless and nonprejudicial.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.326(a) (2013); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).


II.  Analysis

The Veteran originally filed an application for benefits in November 2002 claiming service connection for a cervical spine injury and a lumbar spine injury.  A January 2004 rating decision denied the claims, and a February 2004 letter notified the Veteran of the denial.  He submitted a notice of disagreement in April 2004.  The RO issued a statement of the case (SOC) in June 2004.  The Veteran did not submit a substantive appeal; thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.302 20.1103 (2013).  

In March 2007, the Veteran submitted a petition to reopen his claims of entitlement to service connection for a cervical spine and a lumbar spine disability, providing further information regarding his in-service treatment and requesting that the RO attempt to obtain additional service treatment records (STRs).  By letter dated May 23, 2007, the RO requested that he submit additional evidence in support of his claim.  Thereafter, in an August 2007 rating decision the RO denied his claims because he had not submitted new and material evidence to reopen his claims and because the additional service records that the RO was able to obtain did not contain any further information regarding any injury or medical treatment.  The Veteran was notified of his appellate rights.  He did not appeal, and no new and material evidence was received within one year of the August 31, 2007 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the August 2007 RO decision became final.

The Veteran again sought to reopen his claims in February 2010.  The RO ultimately denied the claims on the merits in a February 2012 SOC.  Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that new and material evidence has not been received to reopen the claim, then analysis of whether service connection is warranted on the merits is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (noting that the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo).  For the following reasons, the Board finds that reopening is warranted.  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  Rather, the evidence need only raise a reasonable possibility of substantiating the claim, in light of evidence previously of record.  Id. at 121.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).



In August 2007, the last, prior final denial of the claims, the RO denied the claims because there was no evidence of a current disability of the cervical or lumbar spine and because there was no evidence of the Veteran's claimed in-service injury.

The following new evidence was submitted since the August 2007 rating decision declining to reopen the claims: VA medical records from the Hampton VAMC dated from November 2002 to February 2012 reflecting complaints of and treatment for cervical spine pain and reflecting a November 2002 imaging study of the cervical spine diagnosing demineralization with degenerative changes at c4-5, 5-6; VA medical records from the Hampton VAMC dated from November 2002 to February 2012 reflecting complaints of and treatment for low back pain and containing a May 2011 imaging study of the lumbar spine showing hypertrophy of the spinous processes and questioning whether Baastrup's syndrome could be the underlying diagnosis; a lay statement received in May 2010 from the Veteran's brother attesting to the Veteran's in-service fall from a truck and stating that the Veteran wore a neck brace contemporaneous to the injury; a statement from the Veteran submitted in January 2012 detailing his assertions regarding his in-service injury and his continuing neck and back pain since that time, which he treated with over-the-counter pain medication until the pain worsened to the point that he sought treatment at the Hampton VAMC in 2002.

The new evidence is also material.  These records show that the Veteran has identifiable conditions of both his cervical spine and his lumbar spine.  Additionally, the statement of the Veteran's brother tend to corroborate the in-service incurrence of a back and neck injury.  The additional evidence is neither cumulative nor redundant of the evidence of record in August 2007 and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine and a lumbar spine disability. 



Accordingly, new and material evidence has been received to reopen the claims of service connection for a cervical spine and a lumbar spine disability; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened. 


REMAND

Unfortunately, the Board must remand the now reopened claims for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran contends that he has cervical spine and lumbar spine disabilities that are the result of an injury he sustained during active military service when he fell from the back of a truck.  A VA spine examination and opinion are required to determine the nature and etiology of the Veteran's claimed conditions, including to assess the likelihood that the Veteran's neck and back conditions are related to his active duty service and his claimed in-service injury.

In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim, including providing a VA examination when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010)

The McLendon elements are satisfied.  There is medical evidence of current disabilities of the cervical and lumbar spine, as shown by the VA treatment records from the Hampton, Virginia VAMC, which reflect complaints of and treatment for cervical and lumbar spine pain.  Specifically, these records include a November 2002 imaging study of the cervical spine diagnosing demineralization with degenerative changes at c4-5, 5-6, as well as a May 2011 imaging study of the lumbar spine showing hypertrophy of the spinous processes and questioning whether Baastrup's syndrome could be the underlying diagnosis.  See McLendon, 20 Vet. App. at 83.

The second McLendon element, that of evidence of an in-service event, injury, or disease, is also met.  The Veteran's lay statement and that of his brother both speak to the in-service incurrence of an injury.  In his January 2012 statement, the Veteran described an injury he sustained falling out of the back of a truck when he was stationed at Ft. Belvoir during the "Fall of 1980."  He also stated that he experienced neck and back pain since that time, which he treated with over-the-counter pain medication until the pain worsened to the point that he sought treatment at the Hampton VAMC in 2002.  Further, the Veteran's brother described being told by his mother that the Veteran fell out of a truck after which he saw the Veteran wearing a neck brace.  In this regard, the Board notes that the Veteran is competent to report suffering a back and neck injury during service and he is competent to report continuing symptoms since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, his brother is competent to give evidence about what he observed or experienced.  Id.; see also Layno v. Brown, 6 Vet. App. 465 (1994)

Moreover, the Veteran's assertion of continuing symptoms since his claimed in-service injury is at least an indication that the Veteran's claimed back and neck conditions may be associated with his active service.  See McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274.

Finally, there is insufficient evidence of record for the Board to decide this case at this time, as the Board does not have the expertise to make its own determination on this medical issue.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, a VA spine examination is warranted to assess the nature and etiology of the Veteran's claimed cervical spine and lumbar spine disorders.  See McLendon, 20 Vet. App. at 83.  Any recent VA treatment records should also be obtained.

In a June 2013 rating decision, the RO denied service connection for a depressive disorder with suicidal ideation.  In a statement received in December 2013, the Veteran's attorney expressed disagreement with this determination.  Therefore, the Veteran should be provided with an SOC on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to any cervical or lumbar conditions, from the VA Medical Center in Hampton, Virginia, dated from January 2000 to November 2002, and dated since February 2013.

2.  Contact the Veteran and request that he identify the provider name, address, and approximate date of treatment for any private treatment for his cervical and lumbar spine conditions that he would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

3.  After the above development has been completed, schedule the Veteran for a VA spine examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  All current neck and back disorders should be identified on examination.

a) The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

b)  The VA examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

c)  In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  A November 2002 VA radiology report, which diagnoses demineralization of the cervical spine with degenerative changes.

*  A May 2011 radiological report pertaining to the lumbar spine, which reflects an assessment of hypertrophy of the spinous processes and questions whether Baastrup's syndrome could be the underlying diagnosis

*  The Veteran's statement, received in January 2012, detailing his assertions regarding his in-service fall from the back of a truck and his continuing neck and back pain since that time.

*  The statement from the Veteran's brother, received in May 2010, which attests to Veteran wearing a neck brace following the claimed injury and which notes that the Veteran's complaints of back problems began seven or eight years prior to 2010.  

d)  For the purpose of rendering these opinions, the examiner should accept as true the Veteran's statements that he injured his back and neck during service and has had continuing symptoms since that time.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination reports.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims for service connection for neck and low back disorders on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  Send the Veteran and his attorney a Statement of the Case on the claim for service connection for an acquired psychiatric disorder, including a depressive disorder with suicidal ideation.  If an appeal is perfected of this claim, then it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


